                      UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA
                           WESTERN DIVISION



KARIM CHRISTIAN KAMAL,                   No. CV 17-01986-RGK (DFM)

         Plaintiff,                      Order Accepting Report and
                                         Recommendation of United States
            v.                           Magistrate Judge

COUNTY OF LOS ANGELES, et
al.,

         Defendants.



      Pursuant to 28 U.S.C. § 636, the Court has reviewed the pleadings and
all the records and files herein, along with the Report and Recommendation of
the assigned United States Magistrate Judge. No objections to the Report and
Recommendation were filed, and the deadline for filing such objections has
passed. The Court accepts the findings, conclusions, and recommendations of
the United States Magistrate Judge.
///
///
///
///
///
///
      IT IS THEREFORE ORDERED that:
      1.     The Report and Recommendation is approved and accepted.
      2.     The State Defendants’ motion to dismiss is GRANTED with
prejudice.
      3.     The Attorney Defendants’ motion to dismiss is GRANTED with
prejudice.
      4.     Alma Aguirre’s motion to dismiss is GRANTED with prejudice.
      5.     The CHP Defendants’ motion to dismiss is GRANTED without
prejudice.
      Should Plaintiff wish to proceed with this action, he is ORDERED to
file a Third Amended Complaint remedying the deficiencies identified in the
Report and Recommendation within thirty-five (35) days of this Order.


Date: June 17, 2019                       ___________________________
                                          R. GARY KLAUSNER
                                          United States District Judge




                                      2
